       Case 5:18-cr-00258-EJD Document 436 Filed 07/02/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                              NORTHERN DISTRICT OF CALIFORNIA
14
                                         SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                      Case No. CR-18-00258-EJD-SVK
17                     Plaintiff,                    DEFENDANT RAMESH BALWANI’S
                                                     JOINDER IN MS. HOLMES’ MOTION
18           v.                                      TO EXCLUDE EXPERT TESTIMONY
                                                     OR, IN THE ALTERNATIVE, MOTION
19    ELIZABETH HOLMES and RAMESH                    TO COMPEL ADEQUATE RULE 16
      “SUNNY” BALWANI,                               DISCLOSURE
20                                                   Date: July 20, 2020
                       Defendants.                   Time: 1:30 p.m.
21                                                   CTRM: 4, 5th Floor
22                                                   Hon. Edward J. Davila
23
            Defendant Ramesh Balwani joins in the Motion to Exclude Expert Testimony or, in the
24
     Alternative, Motion to Compel Adequate Rule 16 Disclosure filed by Defendant Elizabeth
25
     Holmes (Dkt. No. 435).
26

27

28

                                                                         DEFENDANT’S JOINDER IN MOTION TO
                                                                           EXCLUDE EXPERT TESTIMONY
                                                                            CASE NO. CR-18-00258-EJD-SVK
       Case 5:18-cr-00258-EJD Document 436 Filed 07/02/20 Page 2 of 2



 1   DATED: July 2, 2020                 Respectfully submitted,

 2                                       ORRICK HERRINGTON & SUTCLIFFE LLP
 3
                                         By: /s/ Jeffrey B. Coopersmith
 4                                           Jeffrey B. Coopersmith
 5                                             Attorney for Defendant
                                               RAMESH BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                   DEFENDANT’S JOINDER IN MOTION TO
                                                                     EXCLUDE EXPERT TESTIMONY
                                         -2-                          CASE NO. CR-18-00258-EJD-SVK
